DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 1-2, 4-5, 7-8 and 12 are objected to because of the following informalities:
Claim 1, lines 3-4, the recitation “the charging cable” should be -- a liquid-cooled charging cable
Similarly, as above, claims 2, 5, 7-8 should be changed
Claim 2, line 4, the recitation “a user” should be -- the user 
Claim 4, lines 2-3, the recitation “strain gage” should be -- strain gauge
Claim 7, line 2, the recitation “a user” should be -- the user 
Claim 12, the recitation of claim 12 is a duplicate of claim 8 recitation
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Terzis (U.S. 2018/0186315), in view of Wang (CN 204115940 U).

Regarding claim 1, Terzis (U.S. 2018/0186315) teaches a method for a liquid-cooled charging cable (105A or 105B, Fig. 1 or 2) of a charging station ([0004], lines 9-17) for a traction battery of an electrically operated motor vehicle ([0003]), said method comprising:
reducing stress on the liquid-cooled charging cable at a minimum permissible bending radius ([0027], lines 3-11; [0008], lines 5-7, 11-12) of the charging cable (105A or 105B, Fig. 1 or 2) for use by a user or charge point operator ([0004], lines 11-13) or service employee.
Terzis does not explicitly teach a method for monitoring (a liquid-cooled charging cable); detecting an undershooting (of a minimum permissible bending radius of the charging cable), and indicating the undershooting (of the minimum permissible bending radius to a user or charge point operator or service employee).
Wang (CN 204115940 U) teaches a method for monitoring a liquid in a cable ([0024], lines 5-13; [0016]); detecting an undershooting of a minimum permissible bending radius ([0024], lines 5-13), and indicating the undershooting of the minimum permissible bending radius to a user or operator ([0024], lines 5-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate monitoring a liquid in a cable; detecting an undershooting (of a minimum permissible bending radius of the cable), and indicating the undershooting (of the minimum permissible bending radius to a user or operator) of Wang’s into Terzis’, in order to further detect any bending along the liquid-cooled charging cable that impacts the cooling liquid flow.
Regarding claim 2, Terzis teaches the method as claimed in claim 1, in view of Wang,  wherein a bending radius ([0027], lines 3-11; [0008], lines 5-7, 11-12) of the charging cable (105A or 105B, Fig. 1 or 2) is measured continuously ([0024], lines 5-13; [0016]; Wang) and/or cyclically, and the measured bending radius is compared with the minimum permissible bending radius ([0024], lines 5-13; [0016]; Wang) of the charging cable, wherein the undershooting of the minimum permissible bending radius ([0024], lines 5-13; Wang) is indicated to the user or charge point operator or service employee if the measured bending radius is smaller than the minimum permissible bending radius ([0024], lines 5-13; Wang).
Regarding claim 3, Terzis teaches the method as claimed in claim 1, in view of Wang, further comprising detecting the undershooting of the minimum permissible bending radius ([0024], lines 5-13; [0016]; Wang) (or [0027], lines 3-11; [0008], lines 5-7, 11-12)  by evaluating a cooling liquid ([0004], lines 9-17) pressure change ([0024], lines 5-13; [0016]; Wang) in a cooling system of the liquid-cooled charging cable ([0004], lines 9-17).
Regarding claim 4, Terzis teaches the method as claimed in claim 1, in view of Wang, wherein further comprising detecting the undershooting of the minimum permissible bending radius ([0024], lines 5-13; [0016]; Wang) by evaluating at least one strain one piezoceramic coating (abstract, lines 1-2; Wang) of the liquid-cooled charging cable ([0004], lines 9-17).
Regarding claim 5, Terzis teaches the method as claimed in claim 1, in view of Wang, further comprising measuring a period of time (abstract, last line, [0025], line 4; Wang) during which the minimum permissible bending radius of the charging cable ([0004], lines 9-17; [0027], lines 3-11; [0008], lines 5-7, 11-12) is undershot ([0024], lines 5-13; [0016]; Wang).
Regarding claim 8, Terzis teaches a liquid-cooled charging cable system for a charging station ([0004], lines 9-17) for charging a traction battery of an electrically operated motor vehicle ([0003]), wherein the liquid-cooled charging cable system includes a liquid-cooled charging cable (105A or 105B, Fig. 1 or 2; [0004], lines 9-17) and the system is configured for reducing stress on the liquid-cooled charging cable at a minimum permissible bending radius ([0027], lines 3-11; [0008], lines 5-7, 11-12) of the charging cable (105A or 105B, Fig. 1 or 2) for use by a user or charge point operator ([0004], lines 11-13) or service employee.
Terzis does not explicitly teach the system is configured to (i) detect an undershooting (of a minimum permissible bending radius of the charging cable), and (ii) indicate the undershooting (of the minimum permissible bending radius to a user or charge point operator or service employee).
Wang (CN 204115940 U) teaches (i) detecting an undershooting of a minimum permissible bending radius ([0024], lines 5-13), and (ii) indicating the undershooting of the minimum permissible bending radius to a user or operator ([0024], lines 5-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting an undershooting (of a minimum permissible bending radius of the cable), and indicating the undershooting (of the minimum permissible bending radius to a user or operator) of Wang’s into Terzis’, in order to further detect any bending along the liquid-cooled charging cable that impacts the cooling liquid flow.
Regarding claim 9, Terzis teaches the liquid-cooled charging cable system as claimed in claim 8, in view of Wang, further comprising a cooling system ([0004], lines 13-17) having a cooling circuit ([0004], lines 13-17) in which a cooling liquid circulates ([0004], lines 13-17) and in which a cooling liquid pressure prevails ([0024], lines 5-13; [0016]; Wang).
Regarding claim 10, Terzis teaches the liquid-cooled charging cable system as claimed in claim 8, in view of Wang, further comprising at least one strain  gauge (abstract, line 8; Wang), at least one fiber-optic sensor (abstract, lines 6-7; [0001]; Wang), at least one piezoelectric element ([0002], line 3; Wang) and/or at least one piezoceramic coating (abstract, lines 1-2; Wang) that is configured for measuring a bending radius ([0024], lines 5-13; [0016]; Wang) (or [0027], lines 3-11; [0008], lines 5-7, 11-12) of the liquid-cooled charging cable (105A or 105B, Fig. 1 or 2).
Regarding claim 12, Terzis teaches a charging station ([0004], lines 9-17) for a traction battery of an electrically operated motor vehicle ([0003]) comprising the liquid-cooled charging cable system ([0004], lines 9-17) as claimed in claim 8, in view of Wang.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Terzis (U.S. 2018/0186315) and Wang (CN 204115940 U), as applied above in claim 1, and further in view of Thomas (WO 2019162385).
Regarding claim 6, Terzis teaches the method as claimed in claim 1, in view of Wang. The combination does not teach wherein a charging process of the traction battery is interrupted if the undershooting of the minimum permissible bending radius is detected ([0024], lines 5-13; [0016]; Wang).
Thomas (WO 2019162385) teaches a charging process of the traction battery is interrupted (paragraph 25, 29, 38-39 of description) if the undershooting of the minimum permissible bending radius is detected (paragraph 10 of description). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a charging process of the traction battery is interrupted if the undershooting of the minimum permissible bending radius is detected of Thomas’ into Terzis’, in view of Wang’s, in order to provide a system protection for safety.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Terzis (U.S. 2018/0186315) and Wang (CN 204115940 U), as applied above in claims 1 and 8 respectively, and further in view of Chen (CN 1753045 A).
Regarding claim 7, Terzis teaches the method as claimed in claim 1, in view of Wang, wherein further comprising indicating the undershooting of the minimum permissible bending radius to circumferential surface of 105A or 105B, Fig. 1 or 2) by at least of part of the circumferential surface (Fig. 1; Wang) (or corresponding circumferential surface of 105A or 105B, Fig. 1 or 2).
	The combination does not explicitly teach (indicating the undershooting of the minimum permissible bending radius) by a color change (at least of part of the circumferential surface).
	Chen (CN 1753045 A) teaches indicating the undershooting of the minimum permissible bending radius by a color change (paragraph 2, lines 2-3, 7-8 of background technology). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate indicating the undershooting of the minimum permissible bending radius by a color change of Chen’s into Terzis’, in view of Wang’s, in order to further monitor and display a cable temperature change (in addition to the detection of undershooting of the minimum permissible bending radius disclosed by Wang as shown above).
Regarding claim 11, Terzis teaches the liquid-cooled charging cable system as claimed in claim 8, in view of Wang, wherein a circumferential surface (Fig. 1; Wang) (or corresponding circumferential surface of 105A or 105B, Fig. 1 or 2) which is formed at least partially by an element (abstract, lines 1-8; [0001] [0002], line 3; Wang) in accordance with a pressure loading ([0024], lines 5-13; [0016]; Wang) and/or tension loading ([0024], lines 10-11), wherein the element is a sticker, a shrink-on sleeve and/or a sheath material (corresponding sleeve and/or sheath material of 105A or 105B, Fig. 1 or 2) (or [0011]; Wang).
The combination does not explicitly teach (an element) of which the color can change, (wherein the element is a sticker, a shrink-on sleeve and/or a sheath material).
Chen (CN 1753045 A) teaches an element (paragraph 2, lines 2-3, 7-8 of background technology) of which the color can change (paragraph 2, lines 2-3, 7-8 of background technology), wherein the element is a sticker, a shrink-on sleeve and/or a sheath material (paragraph 2, lines 2-3, 7-8 of background technology). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an element of which the color can change of Chen’s into Terzis’, in view of Wang’s, in order to further monitor and display a cable temperature change in addition to the detection of undershooting of the minimum permissible bending radius disclosed by Wang as shown above.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 4618764, U.S. 2018/0055706, U.S. 2018/0358150 and U.S. 2017/0024499.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 1, 2022